PER CURIAM.
Defendant challenges the amount of damages awarded in a personal injury case. The trial court had denied a motion for a new trial, which decision indicated that the trial court did not feel that the verdict was excessive or such as to shock the judicial conscience.
We have examined the record and the evidence with care and considered the arguments and case law urged. It is our view that the damages awards were within permissible limits. We are unable to determine any legal basis whereby this court would be entitled to disturb the jury’s decision as to the amount of damages. St. Vincent’s Hospital, Incorporated v. Crouch, 292 So.2d 405 (1st DCA Fla.1974).
The remaining appellate points are without merit.
Affirmed.
OWEN, C. J, WALDEN, J., and MOR-IARITY, W. HERBERT, Associate Judge, concur.